             Case 1:18-cv-02223-GBD-SN Document 188 Filed 08/25/20 Page 1 of 2




KATHERINE M. MEEKS
    (202) 434-5870
   kmeeks@wc.com




                                              August 21, 2020

    Via Email

    Hon. Sarah Netburn
    U.S. District Court for the Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

              Re:    Rich v. Fox News Network, LLC, No. 18-cv-2223

        Dear Judge Netburn:

             I write in response to the Court’s email of August 14, 2020, directing the parties to address
    any remaining disputes related to documents that hit on the “Butowsky” and “Wheeler” search
    terms but do not relate to Fox News Network, LLC’s reporting on Seth Rich or the leak of
    Democratic National Committee emails. Plaintiffs and Fox News have met and conferred over
    these documents and have succeeded in narrowing their dispute. The parties continue to have a
    live dispute, however, over whether Plaintiffs can surmount the New York and federal
    newsgathering privileges as to documents concerning Ed Butowsky that are listed on Exhibit A to
    the letter Plaintiffs filed with the Court this evening.1 Fox News respectfully submits that Plaintiffs
    cannot come close to overcoming the privileges as to these documents, which concern news stories
    or topics that are not about Plaintiffs or their son, that form no part of their complaint, and for
    which they can recover no damages.

            Throughout multiple rounds of letter briefing to the Court, Plaintiffs have never disputed
    that New York and federal law require a rigorous showing by any party seeking to pierce the
    newsgathering privilege. Such a party must make a “clear and specific showing” that the
    information contained in the disputed documents is not just “highly material and relevant,” but
    also “critical or necessary” to maintenance of its claims and “not obtainable from any alternative
    source.” N.Y. Civ. Rights Law § 79-h(c). The “critical or necessary” standard is met only where
    the discovery is so integral to the claim that it “virtually rises or falls with the admission or

    1
      As Plaintiffs stated in their letter of today, the parties discussed whether they could enter a
    stipulation that would avoid the need for the Court’s involvement. Because Plaintiffs insisted on
    a stipulation that consisted of attorney rhetoric, rather than fact, the parties could not reach an
    agreement.
       Case 1:18-cv-02223-GBD-SN Document 188 Filed 08/25/20 Page 2 of 2




August 21, 2020
Page 2

exclusion of the proffered evidence.” Baker v. Goldman Sachs & Co., 669 F.3d 105, 108 (2d Cir.
2012). “The test is not merely that the material be helpful or probative, but whether or not the
action may be presented without it.” Id. (emphasis added).

         In their letter of today, Plaintiffs argued that the Exhibit A documents are “highly material”
to their contention that Mr. Butowsky supposedly collaborated with Fox News on “politically
motivated” news reports. But “highly material” is not the complete standard—and Plaintiffs have
at no point attempted to show how these documents are “critical or necessary” to any of their
claims, nor could they. In no way does their case rise or fall on such evidence, nor can they show
that it is not obtainable from any other source. Plaintiffs have no tort claim for the publication of
“politically motivated” news reports having nothing to do with them—any such claim would be
anathema under the First Amendment. As the Second Circuit held, their tort claim is confined to
speech or conduct “specifically targeted” at them. Rich v. Fox News Network, LLC, 939 F.3d 112,
125 (2d Cir. 2019) (emphasis added). Their attempt to turn this case into a general attack on Fox
News’s coverage must not be permitted, and their attempt to so expand the scope of discovery is
wholly inconsistent with the New York and First Amendment privileges.

        In support of their argument that the Butowsky documents should be produced, Plaintiffs
note that Mr. Butowsky appeared on Fox television programs 73 times over a period of more than
four years. See Aug. 21, 2020, Letter (citing Ex. B, FoxNews0050656). Plaintiffs contend that
the documents on Exhibit A relate to “these prior appearances.” That is not true. None of the
documents Plaintiffs are moving to compel relates to Mr. Butowsky’s appearance on any Fox
television program. In any event, the document on which Plaintiffs rely does not support their
theory concerning the supposed “breadth and depth of Fox and Butowsky’s relationship.” To the
contrary, the document states that Mr. Butowsky “hasn’t been on often recently” on either Fox
News or Fox Business programs. See Ex. B, FoxNews0050656. In any event, Plaintiffs cannot
possibly overcome the privileged nature of those documents.

        Plaintiffs further contend that these documents will show that Mr. Butowsky worked on
“politically motivated stories” with “the principal parties to this dispute.” But they have failed to
make any showing that the persons whose names appear on the log were in fact the “principal
parties” involved in the May 16, 2017, online article at issue in this case. Although Fox News
stated, in an interrogatory response, that two of the individuals on the log were involved in the
retraction of that article, Plaintiffs have not submitted evidence that any others played a role in the
reporting or publication of that article. They have failed to carry their heavy burden to overcome
the New York and First Amendment privileges.

                               Respectfully,

                               /s/ Katherine Moran Meeks
                               Counsel for Fox News Network, LLC

CC:    Counsel of Record
